DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 01/11/2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehnherr; Sebastien et al. (“Lehnherr”) US 20130083031 A1 in view of Mamou, Jean-Claude et al. (“Mamou”) US 20050234969 A1 and Soza; Christopher (“Soza”) US 20180096001 A1.
	Regarding claim 1, Lehnherr teaches a method comprising:
	storing a data structure comprising a data storage template associating variable data fields with one or more multiple internal well-modeling applications, wherein the variable data fields are configured to accept relevant values from an engineer’s data model (EDM) database as When the customized viewer has been composed, 
Modeling tool 508 (i.e., internal well-modeling applications) may include interface 503, processing unit 532, modeling unit 548, data repository 534 and data rendering unit 536 [0071];
When the viewer template has been selected, the user of advanced user computer 704 can access visualization module interface 710 to select visualization modules to be populated in the viewer template. The visualization modules selected by the user of advanced user computer 704 may be based on information about the well site(s) associated with the end user(s), type and amount of data generated by the well site(s), and/or input from the end user(s)(i.e., variable data fields) [0112];
Data repository 534 can store the data for modeling unit 548. The data may be stored in a format available for use in real-time. The data may be passed to data repository 534 from the processing unit 532. The date can be persisted in the file system (e.g., as an XML file – data structure) or in a database ([0087 and 0082]).
The mapping component(s) can map data according to a given type or classification, such as a certain unit, log mnemonics, precision, max/min of color table settings, etc. The type for a 
obtaining, using the multiple internal well-modeling applications, data from an engineer's dataa model (EDM) database as Aggregated data 620, 622, and 624 can be accessed in real-time by processes such as web-based viewers, interactive viewers, import to analysis applications, and handheld access [0094];
When the viewer template has been selected, the user of advanced user computer 704 can access visualization module interface 710 to select visualization modules to be populated in the viewer template. The visualization modules selected by the user of advanced user computer 704 may be based on information about the well site(s) associated with the end user(s), type and amount of data generated by the well site(s), and/or input from the end user(s) [0112];
deriving data relevant to an external application from at least a first portion of the obtained data as The type for a given set of data may be assigned (i.e., deriving), particularly when the type is unknown (i.e., second portion). The assigned type and corresponding map for the data may be stored in a file (e.g. XML) and recalled for future unknown data types [0076];
receiving the derived data and a second portion of the obtained data within theThe assigned type and 
Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 can receive the data and map the data for processing. Data from servers 506 typically streams along predefined channels which may be selected by interface 503 ([0071, 0072, and 0073]).
The synchronization components may link certain data together so that collections of different kinds of data may be stored and visualized in modeling tool 508 concurrently. In this manner, certain disparate or similar pieces of data may be choreographed so that they link with other data as the data flows through the system. The synchronization component may provide the ability to selectively synchronize certain data for processing [0079].
formatting the data storage template including the variable data fields to provide compatibility with the external application, wherein formatting the data storage template involves formatting the derived data and at least the second portion of the obtained data, relevant to the external application as Formatting modules 540 can be used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 may be configured to enable the data from a variety of sources to be 
Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup language based evolution of the Wellsite Information Transfer Standard format [0102].
At office 616, the collaboration infrastructures of FIG. 6 may provide flexible deployment internal and external to a corporate network (i.e., hosted), ease of integration with existing company infrastructure, access to multiple rigs at well sites 610, 612, and 614 as required, sufficient viewing area and real-time displays, rapid assimilation of aggregated data 620, 622, and 624, and ease of context switching [0097].
When the viewer template has been selected, the user of advanced user computer 704 can access visualization module interface 710 to select visualization modules to be populated in the viewer template. The visualization modules selected by the user of advanced user computer 704 may be based on information about the well sites(s) associated with the end user(s), type and amount of data generated by the well sites(s) (i.e., variable fields), and/or input from the end user(s). The organization of the visualization modules on the viewer template may be customizable (e.g., 3D positioning on screen--vertical, horizontal, or well layer management (depth)) by the user of advanced user computer 704 [0112].
sendnding the formatted data to the external application or a user of the external application as Transceiver 520 may provide a means for providing data access to and/or from other sources. Transceiver 520 may also provide a means for communicating with other components, such as servers 506, well site 504, surface unit 502, and/or modeling tool 508. Servers 506 may be used to transfer data from one or more well sites to modeling tool 508 ([0066, 0067, 0069, and 0100]).
Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 can receive the data and map the data for processing ([0071 and 0073]).
receiving results of processing the formatted data storage template by the external application or the user of the external application as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration 
storing the results in the EDM database as data to form aggregated data 620, 622, and 624 may be collected into the data aggregation servers 626, 628, and 630 at the rigs and transmitted to the remote team at office 616, to be stored at local storage 632 ([0101 and 0102]).
When the customized viewer has been composed, the user of advanced user computer 704 may store the composed viewer in configured viewer library server 712 ([0113, 0111, 0112, 0076-xml, and 0080]).
Mamou is cited for additional support of limitations:
obtaining data from database and formatting the data relevant to the external application, to be compatible with the external application as The data may have been stored in the database 112 in a transformed condition or in its original state. For example, the data may be stored in a transformed condition such that the data from a number of data sources 102 can be combined in another transformation process. For example, a query from the PDA may be transmitted to the data integration system 104 and the data integration system 104 may 
using a template including variable fields to provide compatibility with the external application as Referring to FIG. 109, the module 6400 can be an industry-specific data model storage module 10900. An industry-specific data model storage module 10900 may allow for the storage of industry-specific data models. For example, companies in the trucking industry may record certain characteristics about shipments. An industry-specific data model storage module 10900 may allow for the storage of a template that can be used by trucking companies ([0454 and 0455]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Mamou’s teaching would have allowed Lehnherr’s to facilitate the retrieval process and analysis of data from different sources by converting the data into the format expected at the target site for processing.
Soza is cited for additional support to teach the limitation: template associating variable data fields as The template includes an invocation of the Sqoop tool with relevant parameters, including an embedded database query (here SQL) for retrieving the required data from the source database.  The template includes placeholder variables of the format $[variable_name].  These placeholder variables are 
Sqoop scripts are generated based on templates. Preferably, the system maintains multiple Sqoop templates, each adapted for a specific type of source database system.  For example, different Sqoop templates may be provided respectively for mySQL, Oracle and MS-SQL databases.  Furthermore, for each database system, separate templates are provided for initial load and delta load processes [0139].
The appropriate manipulation may be selected automatically (e.g. to truncate strings in one field to the same length as the maximum length of another potential key field) and/or may be user-configured. This allows relationships to be identified between columns having similar data, even if the data is not encoded in the same way in the columns [0309].
The method may comprise generating the one or more import scripts based on retrieved metadata defining the source data schema and based on one or more script templates.  For example, after identifying one or more appropriate stored script templates, the script templates (which may include incomplete sections and/or placeholders) may be populated based on retrieved metadata to form import scripts ([0010 and 0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references Soza’s teaching would have allowed Lehnherr-Mamou’s to provide relevant field values for a template associated with a given data source type in order to prepare compatible parameters and values to execute the template on the target external applications. 

Regarding claim 2, Lehnherr further teaches formatting the second portion of the obtained data comprises formatting the second portion of the obtained data into extensible markup language (“XML”) as Formatting modules 540 can be used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 may be configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time [0074].
The type for a given set of data may be assigned, particularly when the type is unknown (i.e., second portion). The assigned type and corresponding map for the data may be stored in a file (e.g. XML) and recalled for future unknown data types [0076].

Regarding claim 3, Lehnherr further teaches wherein sending the formatted data storage template comprises sending an XML file to the external application or the user of the external application as The settings component may be set to a desired format and adjusted as necessary. The format may be 
Data repository 534 can store the data for modeling unit 548. The data may be stored in a format available for use in real-time. The data may be passed to data repository 534 from the processing unit 532. The date can be persisted in the file system (e.g., as an XML file) or in a database. The control system may determine which storage is the most appropriate to use for a given piece of data and stores the data there in a manner which enables automatic flow of the data through the rest of the system in a seamless and integrated fashion [0087].

Regarding claim 4, Lehnherr further teaches formatting the derived data and the second portion of the obtained data comprises formatting the derived data and the second portion of the obtained data25 into well-site information transfer standard markup language ("WITSML") as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the 

Regarding claim 5, Lehnherr further teaches wherein sending the formatted data storage template comprises sending a WITSML file to the external application or the user of the external application as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup language based evolution of the Wellsite Information Transfer Standard format [0102].

Regarding claim 6, Lehnherr further teaches wherein formatting the derived data and the second portion of the obtained data comprises formatting the derived data and the second portion of the obtained data such that the formatted data storage template may be imported by the external application to automatically populate fields in the external application with the formatted data storage template as To compose a viewer, the user of an advanced user computer 704 may access first data source manager interface 706 to set a data accessibility profile for the viewer [0110].


Regarding claim 7, Lehnherr further teaches wherein formatting the derived data and the second portion of the obtained data comprises populating the data storage template based on a vendor of the external application as When the viewer template has been selected, the user of advanced user computer 704 can access visualization module interface 710 to select visualization modules to be populated in the viewer template. The visualization modules selected by the user of advanced user computer 704 may be based on information about the well site(s) associated with the end user(s), type and amount of data generated by the well site(s), and/or input from the end user(s) ([0112 and 0111]).

Regarding claim 8, Lehnherr further teaches wherein obtaining the data comprises sending requests for different pieces of the data to the multiple well-modeling internal applications as Transceiver 520 may provide a means for 
Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 can receive the data and map the data for processing ([0071 and 0073]).

Regarding claim 9, Lehnherr further teaches wherein storing the results comprises using at least one of the multiple internal well-modling applications to import the results into the EDM database as data to form aggregated data 620, 622, and 624 may be collected into the data aggregation servers 626, 628, and 630 at the rigs and transmitted to the remote team at office 616, to be stored at local storage 632 ([0101]).
Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, .

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehnherr; Sebastien et al. (“Lehnherr”) US 20130083031 A1 in view of Mamou, Jean-Claude et al. (“Mamou”) US 20050234969 A1 further in view of Soza; Christopher (“Soza”) US 20180096001 A1.
Regarding claim 12, the claim recites a system with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 
Lehnherr further teaches the additional elements: 
One or more processor devices as A processor may be provided to analyze the data (locally or remotely) [0038]; and
one or more non-transitory computer-readable medium as Local storage 632 can be a data storage medium that locally mirrors data that is stored at data aggregation servers 626, 628, 630[0101] including an engineer’s data model (EDM) database and instructions that include multiple internal well-modeling applications and a coordinator module, the instructions being executable by the one or more processor devices to perform operations comprising:
Coordinating modules 544 may orchestrate the data flow throughout modeling tool 508. The data is manipulated so that it flows according to a choreographed plan [0077];
Servers 506 may be capable of collecting a wide variety of data. The data may be collected from a variety of channels that 
Lehnherr and Mamou do not explicitly teach “…is importable by the external application to automatically populate fields in the external application with the formatted data”.
Soza; however, teaches teach “… is importable by the external application to automatically populate fields in the external application with the formatted data storage template” as The method may comprise retrieving a script template from a plurality of stored script templates, each of the stored script templates associated with a given data source type, the retrieved script template selected based on the type of the data source from which data is being imported, preferably wherein the data source type indicates a database management system managing the data source; and modifying the template based on the retrieved metadata to generate a data import script ([0011 and 0010]).
After pre-processing (e.g. by the resequencing/cleansing process as described elsewhere herein), the Hive initial load script 514 is executed to store the data acquired by the Sqoop initial load script 512 into the Hive table 110 ([0162 and 0161]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Soza’s teaching would have allowed Lehnherr-Mamou’s to facilitate the retrieval process and analysis of data from different sources by importing the data from the source with the format expected at the target site for faster processing.

Regarding claim 13, Lehnherr further teaches wherein the operations further comprise sending the formatted data storage template to the external application or a user of the external application as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup language based evolution of the Wellsite Information Transfer Standard format ([0102, 0071, and 0073]).

Regarding claim 14, Lehnherr further teaches wherein the operations further comprise:
receiving results of processing the formatted data storage template by the external application and storing the results in the EDM database as Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 can receive the data and map the data for processing ([0071 and 0073]).
Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup language based evolution of the Wellsite Information Transfer Standard format [0102].
Data to form aggregated data 620, 622, and 624 may be collected into the data aggregation servers 626, 628, and 630 at the rigs and transmitted to the remote team at office 616, to be stored at local storage 632 [0101].

 Lehnherr further teaches wherein the EDM database is accessible by the external application through an application programming interface ("API") as As depicted in FIG. 5, interface 503 can select the data channel of server(s) 506 and receive the data ([0072] and Fig. 5, element 503).

Regarding claim 17, Lehnherr further teaches wherein the operations further comprise formatting the derived data and the second portion of the obtained data into extensible markup language (“XML”) as Formatting modules 540 can be used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 may be configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time [0074].
The type for a given set of data may be assigned, particularly when the type is unknown (i.e., second portion). The assigned type and corresponding map for the data may be stored in a file (e.g. XML) and recalled for future unknown data types [0076].

Regarding claim 18, Lehnherr further teaches wherein operations further comprise sending an XML file to the external application or the user of the external application as The settings component may be set to a desired format 
Data repository 534 can store the data for modeling unit 548. The data may be stored in a format available for use in real-time. The data may be passed to data repository 534 from the processing unit 532. The date can be persisted in the file system (e.g., as an XML file) or in a database. The control system may determine which storage is the most appropriate to use for a given piece of data and stores the data there in a manner which enables automatic flow of the data through the rest of the system in a seamless and integrated fashion [0087].

Regarding claim 19, Lehnherr further teaches wherein the operations further comprise formatting the derived data and the second portion of the obtained data into well-site information transfer standard markup language ("WITSML") as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup 

Regarding claim 20, Lehnherr further teaches wherein the operations further comprise sending a WITSML file to the external application or the user of the external application as Combining data from well sites 610, 612, and 614 into aggregated data 620, 622, and 624 can include collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. In one illustrative embodiment, the data collaboration infrastructures of FIG. 6 may acquire data in a standard data format. The standard data format can be, for example, but not limited to, the Wellsite Information Transfer Standard (WITS) format, the WITSML format, or the markup language based evolution of the Wellsite Information Transfer Standard format [0102].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lehnherr; Sebastien et al. (“Lehnherr”) US 20130083031 A1 in view of Mamou, Jean-Claude et al. (“Mamou”) US 20050234969 A1 and Soza; Christopher (“Soza”) US 20180096001 A1 as applied to claim 1 further in view of Karami; Hossein (“Karami”) US 20080208476 A1.

Lehnherr, Mamou, and Soza do not explicitly teach wherein the multiple well-modeling internal applications are selected from the group consisting of Compass, WellPlan, StressCheck, OpenWells, CasingWear, and Wellcat.
Karami; however, teaches wherein the multiple internal well-modeling applications are selected from the group consisting of Compass, WellPlan, StressCheck, OpenWells, CasingWear, and Wellcat as In addition, software applications have been developed for reporting oilfield data. For example, Osprey Reports and OpenWells.RTM. are software applications for providing reporting systems for drilling operations. Osprey Reports is a software package available from Schlumberger Technology Corporation. OpenWells is a software application available from Halliburton Company [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Karami’s teaching would have allowed Lehnherr-Mamou-Soza’s to facilitate the planning and analysis of data from different sources in order to determine a desired course of action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lehnherr; Sebastien et al. (“Lehnherr”) US 20130083031 A1 in view of Mamou, Jean-Claude et al. (“Mamou”) US 20050234969 A1 and Soza; Christopher (“Soza”) US 20180096001 A1 as applied to claim 1 further in view of Tore Fjagesund, SPE, Wellbarrier – “Using Schematics for Managing Well Barriers” 01 September 2015.
Lehnherr, Mamou, and Soza do not explicitly teach wherein the external application is selected from the group15 consisting of Well Barrier, Socrates, and Predict.
Fjagesund; however, teaches wherein the external application is selected from the group15 consisting of Well Barrier, Socrates, and Predict as personnel should be able to retrieve well barrier schematics and information entered by people in other disciplines, and modify and update it to reflect remedial work or new well activities (pg. 6, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fjagesund’s teaching would have allowed Lehnherr-Mamou-Soza’s to help establish a common understanding and perception of barrier definitions by utilizing the tool to provide graphics and documentations of well integrity information.

			Examiner’s Remarks
In order to advance prosecution of the instant application, for claims 1 and 12, Examiner thought that the limitation “deriving data” should be further defined to include “perform mathematical operations on the returned values to derive data more relevant to the external application…such derived data may be stored in a calculation file separate from the filled template” (Specification page 5, lines 26-29).

Regarding claim 1, the element “automatically populate fields in the external application...storage template” from claim 12 should be incorporated into claim 1.

Regarding claim 12, the last 3 limitations of claim 1 (i.e., sending, receiving and storing) should be included in the claim to make the scope of claim 1 parallels with claim 12.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.

The Applicant argued that the combination of Lehnherr, Mamou, and Soza does not teach "formatting the data storage template to provide compatibility with the external application, wherein formatting the data storage template involves formatting the derived data and at least the second portion of the obtained data relevant to the external application." For example, Lehnherr generally discloses a template that is generated and used for viewing. See Lehnherr, para. [0112], Data may be populated in the viewing template, but Lehnherr does not teach that the viewing template is formatted in a manner that is relevant to an external application, as is required by the independent claims.

In response to the preceding arguments, Examiner respectfully submits that 
Lehnherr teaches the limitation: “"formatting the data storage template to provide compatibility with the external application, wherein formatting the data storage template involves formatting the derived data and at least the second portion of the obtained data relevant to the external application.” as When the viewer template has been selected, the user of advanced user computer 704 can access visualization module interface 710 to select visualization modules to be populated in the viewer template . The visualization modules selected by the user of advanced user computer 704 may be based on information about the well sites(s) associated with the end user(s), type and amount of data generated by the well sites(s), and/or input from the end user(s). The organization of the visualization modules on the viewer template may be customizable (e.g., 3D positioning on screen--vertical, horizontal, or well layer management (depth)) by the user of advanced user computer 704 ([0112, 0107, 0069, 0071]).

When the customized viewer has been composed, the user of advanced user computer 704 may store the composed viewer in configured viewer library server 712. The composed viewer may be published in configured viewer library server 712 for access and use by any end users [0113].

Note: Each viewer (i.e., template) is configured to graphically display well data (i.e., external application) in real-time specific to a data context of the well sites (i.e., the template contains formatted data that is compatible and relevant with external applications). If Lehnherr does not format the viewing template in a manner that is 

Based on the above, Lehnherr teaches the limitations as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					*****
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164